Citation Nr: 1237078	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain and symptoms of arthritis.

2.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from August 1981 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania. 

This matter was previously before the Board in December 2009 and July 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

Through various written statements, the Veteran and his representative have raised the issues of entitlement to service connection for fibromyalgia and myositis.  However, as the Agency of Original Jurisdiction (AOJ) has not initially adjudicated these additional claims, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the additional delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the claims file confirms that the Veteran served in the Southwest Asia theater of operations. 

The Board remanded the claims in December 2009 in order for the Veteran to undergo a VA examination.  

A VA examination was conducted in March 2010.  However, before the examination, the Veteran and his spouse expressed confusion as to the reason for the compensation examination.  They indicated that they had not filed a compensation claim.  The examiner conducted the examination but noted that the Veteran's sole complaint concerned a cervical segment of the spine.

The July 2011 Board remand directed that further clarification was needed with respect to the Veteran's claims.  In particular, the Veteran was requested to clarify whether he wished to continue his claims.  If so, he was asked to specify the disability or disabilities for which he was requesting service connection.  In particular, the RO was informed that if the Veteran was claiming disabilities due to undiagnosed illness under the provisions of 38 C.F.R. § 3.317, he should be provided with the appropriate VCAA notification and a Persian Gulf Protocol examination should be scheduled. 

In September 2011 correspondence, the Veteran stated that he did not wish to withdraw any claims for service connection.  He indicated that he wished to continue claims for service connection to include multiple joint pain and muscle spasms.  He reported that to his knowledge, there has been no diagnosis to provide a reason for these continuing issues.  

In a June 2012 Supplemental Statement of the Case, the RO continued to deny the Veteran's claims on appeal with further development of the issues to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War and has reported that he has multiple joint pains and muscle spasms for which there has been no diagnosis, the Board finds that he essentially raised issues of service connection for a qualifying chronic disability under 38 C.F.R. § 3.317 (which has not been adjudicated by the RO).  Thus, the Board finds that a remand is necessary in order for the claims to be readjudicated with consideration as manifestations of undiagnosed illnesses.  Specifically, the RO should provide the Veteran with notification of the Veterans Claims Assistance Act of 2000 (VCAA) which includes laws and regulations that pertain to undiagnosed illnesses.  The Veteran should also be afforded a VA examination, to be performed in accordance with Gulf War protocols, to determine if he has an undiagnosed illness manifested by joint pain and symptoms of arthritis and/or muscle spasms.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F. R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support his claims to include as qualifying chronic disabilities under 38 C.F.R. § 3.317.

2.  The RO/AMC shall schedule the Veteran for a VA examination to evaluate his claims for service connection for joint pain and symptoms of arthritis and for muscle spasms.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items: 

(a)  State whether any of the Veteran's symptoms are attributable to a known clinical diagnosis or whether these problems are manifestations of an undiagnosed illness. 

(b)  If any of the Veteran's symptoms are attributable to a known clinical diagnosis/diagnoses, the examiner should state a medical opinion as to whether it is at least as likely as not that any current disability is causally or etiologically related to his active service as opposed to its being more likely due to some other factor or factors. 

The examiner shall identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

If an opinion cannot be expressed without resort to speculation, the physician must so indicate and discuss why an opinion is not possible.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



